Exhibit 4.6 SECOND SUPPLEMENTAL INDENTURE 6.00% SENIOR SECURED NOTES DUE 2023 Second SupplementalIndenture (this “Supplemental Indenture”), dated as of June 14, 2016, among Communications Sales & Leasing, Inc., a Maryland corporation (“CS&L”), CSL Capital, LLC, a Delaware limited liability company (“CSL Capital,” and together with CS&L, the “Issuers”), the guarantors listed on Schedule A hereto (the “Guarantors”) and Wells Fargo Bank, National Association, a national banking association, as trustee (the “Trustee”) and as collateral agent (the “Collateral Agent”).
